Opinión concurrente emitida por el
Juez Asociado Señor Re-bollo López.
Estamos completamente de acuerdo con la determinación que hace el Tribunal a los efectos de que los hechos que dan lugar al presente recurso constituyen base suficiente para la imposición de responsabilidad por los daños causados a los niños impedidos y sus progenitores. De hecho resulta verda-*618deramente difícil comprender cómo unos funcionarios públicos son capaces de incurrir en un patrón de conducta que demues-tra tal grado de insensibilidad. El Pueblo de Puerto Rico cier-tamente puede prescindir de los servicios de esa clase de servi-dores públicos.
Concurrimos plenamente con el resultado a que llega una mayoría de los integrantes de este Tribunal, de que procede la reparación de los daños sufridos por la parte demandante-re-currida. No compartimos totalmente, sin embargo, los funda-mentos en que se basa la mayoría para llegar al resultado antes mencionado. Somos del criterio que el análisis realizado para llegar al mismo es uno incompleto; ello debido a que la-mentablemente se incurre en un error de enfoque.
En primer lugar, el Tribunal circunscribe su análisis a una interpretación estatutaria bajo la premisa errónea de que es aplicable a esta situación la “norma de autolimitación judicial” relativa a cuestiones constitucionales; cuya norma en lo pertinente, como es sabido, le impone el deber a un tribunal de abstenerse de entrar a juzgar la validez constitucional de un estatuto cuando le es factible resolver la cuestión planteada por otros fundamentos, la cual claramente no es la situación en el presente caso. La actuación del Tribunal tiene el resul-tado nocivo de limitar la “razón de pedir” de los niños impedi-dos de nuestra patria; “privándolos”, como veremos más ade-lante, de su verdadera y real “base jurídica” para reclamar la educación especial: la Constitución del Estado Libre Asociado de Puerto Rico.
En segundo lugar, el craso error de enfoque cometido lleva al,Tribunal a equivocadamente resolver que la compensación decretada resulta procedente únicamente como consecuencia de la “crasa violación del debido proceso de ley garantizado por las leyes federales y estatales que crean los programas de educación remedial para los niños impedidos” cometida por los funcionarios del Departamento de Instrucción Pública de Puerto Rico; esto es, como resultado de la “violación arbitra-*619ría e injustificada de [los] deberes impuestos” a estos funcio-narios por las mencionadas leyes especiales. (Énfasis suplido.) Op. Tribunal, pág. 603.
En tercer término, el establecimiento de la norma a los efectos de que el incumplimiento o violación, por parte de funcionarios del Estado, de unos deberes que le impone un estatuto constituye “fuente de responsabilidad” en daños y perjuicios puede tener consecuencias sumamente graves y peligrosas para el Estado. Dicha norma abre una “caja de pandora” cuyas posibilidades son ilimitadas al ser la misma aplicada a otras situaciones o áreas del derecho.
I
La See. 5 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Vol. 1, ed. 1982, pág. 271, dispone:
Sección 5. [Instrucción pública]
Toda persona tiene derecho a una educación que propenda al pleno desarollo de su personalidad y al fortalecimiento del respeto de los derechos del hombre y de las libertades funda-mentales. Habrá un sistema de instrucción pública el cual será libre y enteramente no sectario. La enseñanza será gra-tuita en la escuela primaria y secundaria y, hasta donde las facilidades del Estado lo permitan, se hará obligatoria para la escuela primaria. La asistencia obligatoria a las escuelas públicas primarias, hasta donde las facilidades del Estado lo permitan, según se dispone en la presente, no se interpretará como aplicable a aquellos que reciban instrucción primaria en escuelas establecidas bajo auspicios no gubernamentales. No se utilizará propiedad ni fondos públicos para el sosteni-miento de escuelas o instituciones educativas que no sean las del Estado. Nada de lo contenido en esta disposición impe-dirá que el Estado pueda prestar a cualquier niño servicios no educativos establecidos por ley para protección o bienes-tar de la niñez.
[Según fue enmendada en las elecciones generales del 4 de noviembre de 1952, ef. Enero 29, 1953.] (Énfasis suplido.)
*620No obstante, el hecho de que el debate que hubo en la Con-vención Constituyente referente a la aprobación de la antes transcrita disposición constitucional arroja dudas sobre si los “constituyentes” consideraron que estaban incorporando en la Constitución un “derecho” como tal, (1) este Tribunal en Pagan Hernández v. U.P.R., 107 D.P.R. 720, 737-738 (1978), reconoció que la referida See. 5 efectivamente consagra como derecho constitucional, y hasta fundamental, el “derecho a la educación”. (2) Recientemente, en Amy v. Adm. Deporte Hípico, 116 D.P.R. 414 (1985), implícitamente resolvimos que el “derecho a la vida” —derecho inalienable del hombre— consa-grado' por la See. 7 del Art. II de nuestra Constitución a su vez comprende e incluye “derechos fundamentales” tales como el derecho a la educación, el derecho al trabajo o a un empleo, y el derecho a un nivel adecuado de vida.
De manera pues que, según nuestra jurisprudencia, la de-terminación o conclusión a los efectos que el “derecho a la educación” es uno constitucional y fundamental surge del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico: en forma expresa de las disposiciones de la See. 5 y, de manera implícita, de las de la See. 7. (3)
*621Y es que ello tiene que ser asi. (4) En palabras de uno de los señores delegados de la referida Convención Constituyente: “¿De qué vale una carta de derechos si vamos a tener un pueblo que no va a poder leer . . ni entender la misma? (5) Preguntamos nosotros: ¿no corre peligro de ser derrocado un sistema democrático de gobierno mientras permita que un sector de su ciudadanía permanezca en el analfabetismo y la ig-norancia? En los países en que desafortunadamente han do-minado por años las dictaduras, ¿acaso las mismas no han sido, en gran medida, el resultado precisamente del desconoci-miento e ignorancia de las controversias por parte de un gran sector de dichos pueblos? A nuestro juicio, el derecho a la edu-cación en Puerto Rico es uno de rango constitucional y fundamental; Tío cabe otra interpretación. El mismo, en adición, resulta de cardinal importancia para la subsistencia de nues-tro actual sistema de gobierno y para el crecimiento y mejo-ramiento del mismo. No debemos perder de vista que la delin-cuencia y la explotación del menos afortunado precisamente se nutren del analfabetismo y de la ignorancia de un pueblo. No cabe interpretar nuestra Constitución en una forma que fo-mente el discrimen: la falta de fondos para la educación nunca afecta a la clase pudiente; la que siempre resulta perjudicada por ello lo es la clase menos afortunada.
No concebimos la existencia de razón o fundamento alguno que válidamente pueda oponerse al derecho fundamental de nuestros ciudadanos a, por lo menos, recibir una educación básica. Ese derecho, con mayor razón, cobija y protege a nues-tros niños impedidos.
H-H h — I
Acorde con todo lo anteriormente expresado, la verdadera y principal fuente en nuestra jurisdicción para la compensa-*622ción de daños en casos como el que nos ocupa lo constituye la violación por parte del Estado del derecho, garantizado por nuestra Constitución, que tiene todo ciudadano a una educa-ción; constituyendo una fuente secundaria de responsabilidad la “violación de los deberes” que le impone la Ley Núm. 21 de 22 de julio de 1977 —que creó un Programa de Educación Especial para Niños con Impedimentos— a los funcionarios del Estado. De hecho, lo que hizo la referida ley especial fue “im-plementar” la antes mencionada disposición constitucional, estableciendo unas guías generales y proveyendo unos benefi-cios específicos en relación con los niños impedidos.
Es por ello que somos del criterio que no resulta necesario hacer malabares —como lo hace la opinión mayoritaria— con la citada Ley Núm. 21, forzando una interpretación de la misma con el propósito de alcanzar la conclusión deseada de que procede compensar los daños sufridos por los niños impe-didos como consecuencia del obvio incumplimiento del Estado con la obligación constitucional de proveerles la educación que su condición física requería.
Para poder hacer cumplida justicia en casos como el de autos ni tan siquiera existe la necesidad de recurrir a lo resuelto por este Tribunal en González v. Ramírez Cuerda, 88 D.P.R. 125, 133 (1963), a los efectos de que “cuando en una constitu-ción se establece una norma general no se necesita de legisla-ción para implementarla”. (Énfasis suplido.)
Afortunadamente contamos —en adición a la referida dis-posición constitucional— con lo preceptuado por el Art. 1802 del Código Civil, 31 L.P.R.A. see. 5141, en relación con el cual nuestra jurisprudencia ha reconocido que el concepto de culpa que el mismo contempla es tan “infinitamente amplio como la conducta de los seres humanos e incluye cualquier falta de una persona que produce un mal o daño”. (Énfasis suplido.) Colón v. Romero Barceló, 112 D.P.R. 573, 579 (1982); Gierbolini v. Employers Fire Ins. Co., 104 D.P.R. 853 (1976).
*623Por otro lado, merece que se enfatice el hecho de que en Puerto Rico el sistema de instrucción pública es uno integral, a nivel nacional, controlado desde un departamento de educa-ción central. En armonía con lo dispuesto por la citada See. 5 del Art. II de nuestra Constitución, ello significa, entre otras, que el Gobierno de Puerto Rico viene en la obligación de pro-veer la misma calidad de enseñanza, y las mismas oportuni-dades, a todo niño de edad escolar, independientemente de su condición física y del lugar o pueblo donde resida.
La importancia de que el derecho de estos niños impedidos a que el Estado le provea una educación especial sea, en lugar de estatutario, uno de rango constitucional —consecuencia de que en nuestra jurisdicción toda persona tiene un derecho constitucional a una educación— resulta obvio. Basta señalar que una ley aprobada por la Asamblea Legislativa puede ser derogada con suma facilidad mediante el voto mayoritario de los componentes de la Asamblea Legislativa; no así nuestra Constitución, la cual únicamente puede ser enmendada me-diante referéndum especial al efecto por el voto mayoritario de nuestro Pueblo. Sec. 1, Art. VII, Constitución del Estado Li-bre Asociado de Puerto Rico. Ello prácticamente garantiza que nuestros niños impedidos siempre tendrán la educación especial que necesitan y merecen.
h-H HH hH
Distinto ocurre en la jurisdicción federal. La Constitución de Estados Unidos no garantiza en forma expresa el derecho a la educación. Por otro lado, el Tribunal Supremo federal se ha negado a reconocer el derecho a la educación como uno fundamental. Véanse: San Antonio School District v. Rodríguez, 411 U.S. 1 (1973); Plyler v. Doe, 457 U.S. 202 (1982); Papasan v. Allain, 54 L.W. 4939 (1986).
En adición a lo antes expresado, debe mantenerse presente que en la mayoría de los cincuenta estados que componen la Unión Americana el sistema de enseñanza no es uno centrali-*624zado. De hecho, la calidad de la enseñanza —y las oportuni-dades— que se le provee a los estudiantes inclusive puede va-riar de condado (county) a condado dentro de un mismo es-tado. Ello depende de la apropiación de fondos que para el sistema educativo provea no sólo el estado en sí, sino las juntas de los diferentes distritos escolares que controlan o gobiernan la situación en dichos condados. (6) Es por ello que en la ma-yoría de los casos de niños impedidos que requieren educación especial se tiene que acudir a la esfera federal invocándose la Ley Federal de Educación para Niños con Impedimentos, Ley Púb. Núm. 94-142 (20 U.S.C. see. 1400 et seq.). Cf. Plyler v. Doe, ante, teniendo los ciudadanos a su disposición la Ley Federal de Derechos Civiles, 42 U.S.C. see. 1983, para vindicar sus derechos bajo la ley especial. Smith v. Robinson, 458 U.S. 992 (1984). Ello naturalmente por no contarse en esos estados, por lo general, con una disposición constitucional como la contenida en la Constitución del Estado Libre Aso-ciado de Puerto Rico.
> 1 — i
En resumen, somos de la opinion que en nuestra jurisdic-ción —aun cuando no existiera ley especial, federal o local, a esos efectos— un niño impedido de edad escolar puede exigir del Gobierno que le provea educación especial a base de la ga-rantía provista en las Secs. 5 y 7, Art. II, de nuestra Constitu-ción. Dicho niño, en adición, puede reclamar y obtener indem-nización por los daños sufridos como consecuencia del incumplimiento de dicha obligación, fundándose exclusiva-mente en la referida garantía constitucional en interacción con las disposiciones del Art. 1802 del Código Civil. Nada de lo anteriormente expresado, naturalmente, resulta un obs-táculo para que los niños con impedimentos de nuestro Puerto *625Rico puedan aprovecharse y reclamar los beneficios específicos que actualmente les provee la Ley Núm. 21 de 22 de julio de 1977.

 Véase 2 Diario de Sesiones de la Convención Constituyente 1450 (1952).


En Pagan Hernández v. U.P.R., 107 D.P.R. 720, 738 (1978), uno de los puntos principales en controversia lo constituía el derecho a la educación que le asistía al demandante-recurrido. Se resolvió que precisamente por tratarse de un derecho constitucional, el mismo no podía entenderse renun-ciado implícitamente; esto es, que cuando se trata de derechos fundamen-tales, las renuncias a los mismos “deben ser ‘expresas y no presuntas, así como voluntarias y efectuadas con pleno conocimiento de causa’


 Procede que se enfatice que durante el transcurso del presente liti-gio el propio Estado aceptó que el derecho a la educación es uno de rango constitucional, el cual surge de la See. 5, Art. II, de nuestra Constitución. Véase Memorando de Derecho de 12 de julio de 1984, pág. 5, radicado ante el Tribunal Superior de Puerto Rico, Sala de San Juan, el cual constituye el exhibit VII del Recurso de Revisión radicado por el Procurador General de Puerto Rico ante este Tribunal.


 Véase, en adición, P. Muñoz Amato, El Derecho a la educación y la libertad académica, 24 Rev. C. Abo. P.R. 463, 468 (1964).


 Sr. Lino Padrón Rivera, 2 Diario de Sesiones, supra, pág. 1468.


 Véase, en general, E. Reutter, The Law of Public Education, 3ra ed., Mineóla, New York, Foundation Press, 1985.